Citation Nr: 0027255	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for exercise-induced 
asthma.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from June 1997 
to May 1998, when she was discharged for failure to meet 
procurement medical fitness standards.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision issued by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claims for service 
connection for exercise-induced asthma, bilateral shin 
splints and a low back disorder.

The Board notes that the RO issued a rating decision, in 
December 1998, which denied the appellant's service 
connection claims for pes planus, a bowel disorder and 
endometriosis.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal of any of these issues, the Board has not included 
them in its consideration of the issues on appeal.


FINDINGS OF FACT

1.  The appellant was treated in service for complaints of 
shortness of breath, shin pain and low back pain.  The 
service medical records document diagnoses of, and treatment 
for, exercise-induced asthma, bilateral shin splints and 
musculoskeletal back pain. 

2.  The appellant underwent a VA medical examination two 
months after her discharge from service; the VA examiner 
rendered diagnoses of exercise-induced asthma, bilateral shin 
splints or microhemorrhages of the tibia and a low back 
strain.

3.  The appellant testified that she currently uses an 
inhaler for her asthma attacks and that she suffers from shin 
and low back pain after extended walking or standing.  She 
stated that these were the same symptoms she had in service.


CONCLUSION OF LAW

The claims of entitlement to service connection for exercise-
induced asthma, bilateral shin splints and a low back 
disorder are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the service medical records that are currently in 
evidence reveals that the appellant sought medical treatment 
for shortness of breath in September 1997.  She reported that 
she had had similar episodes in the past, but none as severe.  
In November 1997, the appellant was diagnosed with exercise-
induced asthma after testing revealed normal pulmonary 
function test results and a positive histamine challenge.  
She was prescribed an inhaler.  

In August 1997, the appellant sought medical treatment for 
complaints of sharp pain in both shins after walking.  She 
was diagnosed with shin splints; at the time of her third 
visit for treatment she reported no improvement.  In January 
1998, she was noted to have suffered an exacerbation of the 
right leg shin splints.

In September 1997, the appellant sought medical care for 
complaints of chest and back pain.  On physical examination, 
her back was tender; the clinical assessment was 
musculoskeletal back pain.  In November 1997, the appellant 
again sought treatment for complaints of back pain.  On 
physical examination, mild diffuse low back tenderness was 
observed; straight leg raises were positive bilaterally.  The 
examining physician reported that the appellant ambulated 
cautiously and in a hunched over position secondary to low 
back pain.  She was placed on profile for low back pain.  

In July 1998, the appellant underwent a VA medical 
examination- two months after her discharge from service.  
The VA examiner recorded the appellant's description of the 
in-service treatment for asthma, shin splints and low back 
pain.  After examining the appellant, the VA physician 
rendered diagnoses of exercise-induced asthma, bilateral shin 
splints or microhemorrhages of the tibia and a low back 
strain.

During her January 1999 personal hearing at the RO, the 
appellant testified that she did not suffer from asthma, shin 
splints or back pain prior to service, despite being 
physically active while in high school.  She stated that she 
has an inhaler now and uses it as necessary.  The appellant 
also testified that exercise causes pain in her shins and 
that she has numbness and pain in her back.  She stated that 
she was to undergo an initial insurance physical the next 
month.

On the basis of the foregoing, the Board finds that the 
appellant's claims are well grounded; particularly in view of 
the July 1998 VA examination report.  That report included 
diagnoses of exercise-induced asthma, bilateral shin splints 
or microhemorrhages of the tibia and a low back strain which 
are consistent with the symptoms and diagnoses noted in the 
appellant's service medical records.  That examination report 
provides evidence that the claims are plausible or capable of 
substantiation.  In summary, the Board has reviewed the 
evidence in its totality and finds that all of the elements 
necessary to well ground these claims under Epps v. Gober are 
present.  Accordingly, the Board finds that the claims for 
service connection for exercise-induced asthma, bilateral 
shin splints and a low back disorder are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).


ORDER

The claims of entitlement to service connection for exercise-
induced asthma, bilateral shin splints and a low back 
disorder are well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claims of entitlement to service connection for 
exercise-induced asthma, bilateral shin splints and a low 
back disorder are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board initially notes that it is unknown whether the 
appellant's complete service medical records have been 
obtained.  The only service medical records currently in 
evidence are copies that have been supplied by the appellant, 
as reflected in the December 1998 Statement of the Case and 
the January 1999 Supplemental Statement of the Case.  Service 
medical records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain the appellant's complete service medical 
records from the service department.

The Board also notes that the appellant testified that she 
was to undergo an insurance physical examination in February 
1999.  The RO should ascertain whether or not such an 
examination did take place, and, if so, obtain the associated 
records.

As indicated above, medical evidence on file includes 
findings of diagnoses of exercise-induced asthma, bilateral 
shin splints and a low back disorder.  Review of the July 
1998 VA medical examination report reveals that the examiner 
was not presented with the appellant's service medical 
records in conjunction with the examination.  Additionally, 
review of the appellant's service records shows that she was 
discharged for failure to meet procurement medical fitness 
standards which raises questions concerning the existence of, 
or aggravation of, pre-existing conditions.  As such, the 
Board finds that specialized examinations are warranted.  

Pursuant to this remand, appropriate VA examinations should 
be scheduled.  The appellant is hereby notified that it is 
the appellant's responsibility to report for all examinations 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should directly contact the 
National Personnel Records Center (NPRC) 
(or any other appropriate organization) 
to search for records from the 
appellant's period of service from June 
1997 to May 1998.  Any such records 
should be associated with the claims 
file.  The RO should request that the 
organization(s) contacted above state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  In the event the records are 
unavailable, this fact should be 
documented in writing in the claims file.

2.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any other medical records 
(private or VA) pertaining to treatment 
for her exercise-induced asthma, 
bilateral shin splints and a low back 
disorder which have not been submitted, 
including any insurance physical 
conducted in approximately February 1999.  
If so, an attempt to obtain the records 
should be undertaken and all records 
obtained should be associated with the 
claims file.  To the extent that there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  Following completion of the above, 
the RO should arrange for the appellant 
to be examined to determine the etiology 
and nature of any exercise-induced 
asthma, bilateral shin splints and a low 
back disorder.  The claims file and a 
copy of this Remand are to be furnished 
to the examiners for review in 
conjunction with the examinations.  

It is requested that the examiners obtain 
a detailed pre-service, in-service and 
post-service history as it pertains to 
the onset and etiology of any breathing 
difficulties, allergies, shin pain and 
low back pain.  All appropriate testing 
deemed necessary should be performed.  
The reports should include opinions as to 
whether it is as likely as not that the 
appellant developed exercise-induced 
asthma, bilateral shin splints and/or a 
low back disorder, if any is currently 
demonstrated, in service and whether it 
is as likely as not that the appellant's 
currently diagnosed exercise-induced 
asthma, bilateral shin splints and low 
back pathology are related to her in-
service symptomatology.  Any general 
background information necessary to 
support the opinions expressed should be 
included in the examination report.

More specifically, the examiners should 
address the question of whether the 
appellant suffered from any asthma, shin 
or back pathology prior to service.  If 
an examiner so finds, s/he must state 
whether the pre-existing disability 
increased in severity during service and 
whether the increase in severity was a 
temporary flare-up or a permanent 
increase in the level of disability.  For 
each disorder that underwent a permanent 
increase in the level of disability, the 
examiner must state whether the increase 
in severity was due to the natural 
progress of the disease.

If an examiner determines that there is 
no relationship between the claimed 
disorder(s) and service, it is requested 
that the examiner comment on the July 
1998 VA medical examination report as it 
relates to the current diagnoses and 
etiology relating to service.

4.  Thereafter, the RO should review any 
additional evidence and then readjudicate 
the appellant's claims under all 
appropriate legal theories and with 
application of all appropriate caselaw, 
statutes and regulations.

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 



